Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143469                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellant,                                                                                      Justices


  v                                                                 SC: 143469
                                                                    COA: 295552
  CHRISTOPHER BLAYNE KIYOSHK,                                       Kalamazoo CC: 06-001463-FJ
             Defendant-Appellee.
  ____________________________________/

         On order of the Court, the application for leave to appeal the June 2, 2011
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1). At
  oral argument, the parties shall address whether the defendant waived family court
  jurisdiction by pleading guilty to a specified juvenile violation under MCL 712A.2(a)(1).
  The parties may file supplemental briefs within 42 days of the date of this order, but they
  should not submit mere restatements of their application papers.

        MARILYN KELLY, J.

         I would explicitly direct the parties to brief the issue of whether the alleged
  jurisdictional defect in this matter involves a question of subject-matter jurisdiction or
  personal jurisdiction. Whether it is even possible for a defendant to waive family court
  jurisdiction depends on how this question is answered. Hence, we cannot reach the issue
  specified in today’s order—whether the defendant in this case did in fact waive family
  court jurisdiction—until this threshold question is answered.

          Unfortunately, today’s order appears to simply presume that defendant could have
  waived family court jurisdiction. Because I would not make such a presumption, I would
  direct the parties to brief this issue.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 27, 2012                    _________________________________________
           h0124                                                               Clerk